INTERNATIONAL GROWTH AND INCOME FUND, INC. ARTICLES SUPPLEMENTARY International Growth and Income Fund, Inc., a Maryland corporation having its principal office in Baltimore, Maryland (the “Corporation”), certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:(a)The Board of Directors of the Corporation has divided and further classified the authorized, but unissued shares common stock of the Corporation, par value $.001 per share, into 1 additional class, designated “Class R-6”.The remaining shares of common stock, including the shares currently issued and outstanding, shall consist of the previously designated Class A, Class B, Class C, Class F-1, Class F-2, Class R-1, Class R-2, Class R-3, Class R-4, Class R-5,
